No opinion. Order reversed, and motion granted, upon the defendant, within 30 days, paying the plaintiff $10 costs, and executing and delivering to him a bond, with sufficient sureties to justify on notice, and to be approved by a justice of the supreme court, in the sum of $5,000, conditioned for the payment of any judgment that plaintiff may recover in this action; the judgment and the proceedings thereunder, both in this state and in Minnesota, to stand as security until the final determination of the action. In default of the defendant’s furnishing such bond, order appealed from affirmed, with $10 costs and disbursements.